Exhibit 10.1.m

[STRATEGIC ENERGY LOGO]

Annual Incentive Plan
January 1, 2006

Objective

The Strategic Energy, L.L.C. (SE) Annual Incentive Plan ("Plan") is designed to
motivate and reward senior management to achieve specific key financial and
business goals and to also reward individual performance. By providing
market-competitive target awards, the Plan supports the attraction and retention
of senior executive talent critical to achieving SE's strategic business
objectives.

Eligible participants include executives of Strategic Energy L.L.C. (SE)
("participants"), as approved by the Compensation and Development Committee
("Committee") of the Board of Directors.

Target Awards

Target award levels are approved by the Committee and set as a percentage of the
participant's base salary. Percentages will vary based on level of
responsibility, market data and internal comparisons.

Plan Year and Incentive Objectives

The fiscal year ("Plan Year") of the Plan will be the fiscal year beginning on
January 1 and ending on December 31. Within the first 90 days of the Plan Year,
the Committee will approve specific annual objectives and performance targets
that are applicable to each participant. Annual objectives will include core
earnings as a financial objective weighted at 50% and relating to the earnings
for the participant's primary business or as determined by the Committee; 30%
reflecting key SE business objectives; and 20% as a discretionary individual
component. Each objective is subject to an established threshold, target, and
maximum level. Each participant will be provided a copy of the applicable
objectives and targets within the first 90 days of the year. Objectives,
thresholds, targets and maximums for each Plan Year will be fixed for the Plan
Year and will be changed only upon the approval of the Committee.

Payment of Awards

Approved awards will be payable to each participant as soon as practicable after
the end of the Plan Year and after the Committee has certified the extent to
which the relevant objectives were achieved. The awards will be paid in a lump
sum cash payment unless otherwise deferred under the Deferred Compensation Plan.



--------------------------------------------------------------------------------



The size of an individual participant's award will be determined based on
performance against the specific objectives and performance targets approved by
the Committee. Assuming the threshold level for core earnings is met, each goal
will pay out at 100% for target levels of goal performance; 50% for threshold
levels of goal performance; and 200% for a maximum level of goal performance.
Awards will be extrapolated for performance between threshold and target, and
between target and superior levels. Individual awards will not be paid if the
threshold level of core earnings is not met.

An award for a person who becomes a participant during a Plan Year will be
prorated unless otherwise determined by the Committee. A participant who retires
during a Plan Year will receive a prorated award as of his or her retirement
date unless otherwise determined by the Committee. Prorated awards will be
payable in the event of death or disability of the employee. A participant who
leaves the Company prior to December 31 of a Plan Year for any reason other than
retirement, death, or disability will forfeit any award unless otherwise
determined by the Committee, in its sole discretion, or by contracts.

The Company may deduct from any award all applicable withholding and other
taxes.

Administration

The Committee has the full power and authority to interpret the provisions of
the Plan and has the exclusive right to modify, change, or alter the plan at any
time.